                Case 1:21-cv-00271-N/A Document 1              Filed 05/28/21     Page 1 of 3Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                         FORM 1

 Saarsteel Incorporated

                                   Plaintiff,                          S U M M O N S 21-00271
           v.

 UNITED STATES,
                                   Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                       Clerk of the Court


                                                 PROTEST
 Port of                                                Date Protest
 Entry:
                3901                                                   04/23/20
                                                        Filed:
 Protest        390120110739                            Date Protest   12/02/20
 Number:                                                Denied:
 Importer:      13-167399500 (Saarsteel Inc.)
 Category of
 Merchandise:
                   7228.30.8015; 9903.80.01

                            ENTRIES INVOLVED IN ABOVE PROTEST
      Entry              Date of            Date of         Entry            Date of          Date of
     Number               Entry           Liquidation      Number             Entry         Liquidation
 016-11830207          12/24/2018        12/06/2019




                                                        Name: Marc E. Montalbine
Port Director,                                          Address: 1090 Vermont Ave NW; Ste 410
                                                        Washington, DC 20005
5600 Pearl Street                                       Tel. No.: (202) 783-6900
Rosemont, IL 60018                                      E-mail: montalbine@dhlaw.de

Address of Customs Port in                                 Name, Address, Telephone Number
Which Protest was Denied                                   and E-mail Address of Plaintiff's Attorney
                Case 1:21-cv-00271-N/A Document 1                                            Filed 05/28/21                  Page 2 of 3Form 1-2




                                      CONTESTED ADMINISTRATIVE DECISION

                                                   Appraised Value of Merchandise
                                                           Statutory Basis                                           Statement of Value

 Appraised:




 Protest Claim:



                                                     Classification, Rate or Amount
                                                           Assessed                                                      Protest Claim
                                  Paragraph or                                                          Paragraph or
    Merchandise                   Item Number                                      Rate                 Item Number                                 Rate
 Material - ZF7B                7228.30.8015;                             Free for normal              7228.30.8015;                         Free
 (20MnCr5 Modified)
                                9903.80.01                                duties but 25%
 Diameter 0.875 &                                                                                      9903.80.01
 1.000, SBQ (SPECIAL                                                      special 232
 BAR QUALITY) HOT                                                         steel tariff rate.           Exclusions
 WROUGHT STEEL                                                                                         183788 & 183797
 ROUND BAR, Cut
 Length bars



                                             Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:
 The decision being contested is the decision to assess special 232 steel tariffs on the imported merchandise. The protest claim is that the imported merchandise
 is excluded from the application of special steel tariff rates pursuant to an exclusion granted by the Department of Commerce Bureau of Industry and Security.




 The issue which was common to all such denied protests:
  Eligibility for exclusion from special 232 steel tariffs under BIS Exclusions Request
  Numbers 183788 & 183797.

Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at
the port of entry unless otherwise shown.

                                                                            /s/ Marc E. Montalbine
                                                              ______________________________________________
                                                                                       Signature of Plaintiff's Attorney

                                                              __________________________________________________________
                                                                                          Date
                     Case 1:21-cv-00271-N/A Document 1         Filed 05/28/21     Page 3 of 3Form 1-3


        3901                       SCHEDULE OF PROTESTS
        __________________________
                 Port of Entry

  Protest                 Date Protest   Date Protest     Entry              Date of           Date of
  Number                   Filed          Denied          Number             Entry            Liquidation

390120110739             04/23/2020      12/02/2020     016-11830207       12/24/2018         12/06/2019
390120110740             04/23/2020      12/02/2020     016-11837699       02/18/2019         01/24/2020
390120110745             04/23/2020      12/08/2020     016-11839919       03/13/2019         02/14/2020
390120110744             04/23/2020      12/02/2020     016-11842228       03/25/2019         02/28/2020
390120110743             04/23/2020      12/02/2020     016-11843663       04/12/2019         03/20/2020
390120110742             04/23/2020      12/02/2020     016-11846534       04/19/2019         03/27/2020
390120110812             04/24/2020      12/08/2020     016-11852052       05/17/2019         04/24/2020
390120113520             6/08/2020 and   12/08/2020     016-11857010       06/21/2019         05/29/2020
                         amended
                         8/6/2020




 Port Director of Customs,
                                                             If the port of entry shown
                                                             above is different from the
                                                             port of entry shown on the
                                                             first page of the summons,
                                                             the address of the Port
                                                             Director for such different
                                                             port of entry must be given
                                                             in the space provided.



(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
